439 F.2d 155
UNITED STATES of America, Plaintiff and Appellee,v.Odell ANDREWS and Willie Sloan, Appellants.
No. 26567.
United States Court of Appeals, Ninth Circuit.
April 13, 1971.

Burton Marks, of Marks, Sherman & London, Beverly Hills, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Brain J. O'Neill, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction after remand, 426 F.2d 1304, of this judge-tried case is affirmed.


2
We hold it was not necessary to have a whole new tiral or to let defendant a whole new trial or to let defendant of a judge.


3
A close parallel is found in the case of Campbell v. United States, 365 U.S. 85, 81 S.Ct. 421, 5 L.Ed.2d 428.